DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 13, 14 and 37 are rejected under 35 U.S.C. 102(A)(1)/(A)(2) as being anticipated by Xu, Shugong (US 2008/0232310, Xu hereafter).
RE claim 1, Xu discloses a method for saving power of User Equipment (UE), applying to UE, the method comprising: determining second signaling based on first signaling, the second signaling being Radio Resource Control (RRC) connection request signaling, the second signaling comprising a signaling element, the signaling (Paragraphs 20 and 42).
RE claim 8, Xu discloses A method for saving power of User Equipment (UE), applying to a base station, the method comprising: receiving second signaling sent by UE, the second signaling being Radio Resource Control (RRC) connection request signaling, the second signaling comprising a signaling element, the signaling element being a cause value indicating that a request for establishing an RRC connection is sent for Discontinuous Reception (DRX) cycle update; and sending response signaling based on the second signaling (Paragraphs 20 and 42).
RE claim 13, Xu discloses a method for saving power of User Equipment (UE), applying to a base station, the method comprising: in response to determining that an original Discontinuous Reception (DRX) cycle of UE is to be updated, indicating, on a Physical Downlink Control CHannel (PDCCH), that there is a paging message with a cause value for DRX cycle update; and sending, on a Physical Downlink Shared CHannel (PDSCH), a data block comprising the paging message, the paging message comprising an updated DRX cycle (Paragraphs 20 and 42).
RE claim 14, Xu discloses the method of claim 13 as set forth above. Note that Xu further discloses determining, based on a timed service reservation for the UE, whether the original DRX cycle of the UE is to be updated (Paragraphs 20 and 42).
RE claim 37, Xu discloses a communication system implementing the method of claim 1, comprising the UE, wherein the UE is configured to request the base station to (Paragraphs 20 and 42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Baghel et al. (WO 2013/051862 A2, Baghel hereafter)
RE claims 2 and 9, Xu discloses the method of claim 1 and 8 as set forth above. Xu does not explicitly disclose wherein the second signaling further comprises information indicating a desired DRX cycle, or wherein the second signaling comprises information indicating a desired DRX cycle and an effective term during which an updated DRX cycle is in effect.
However, Baghel teaches wherein the second signaling further comprises information indicating a desired DRX cycle, or wherein the second signaling comprises information indicating a desired DRX cycle and an effective term during which an updated DRX cycle is in effect (Paragraph 86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Xu with the teachings of Baghel since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
.
Claims 3-5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Xu, HAO et al. (US 2012/0207069, Xu-069 hereafter).
RE claims 3 and 10, Xu discloses the method of claim 1 and 8 as set forth above. Xu does not explicitly disclose receiving third signaling sent by a base station based on the second signaling, the third signaling comprising an updated DRX cycle.
However, Xu-069 teaches receiving third signaling sent by a base station based on the second signaling, the third signaling comprising an updated DRX cycle (Paragraphs 156-165).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Xu with the teachings of Xu-069 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 4 and 11, Xu discloses the method of claim 1 and 8 as set forth above. Xu does not explicitly disclose receiving fourth signaling sent by a base station based on the second signaling, the fourth signaling being RRC connection establishment signaling; and sending fifth signaling to the base station, the fifth signaling comprising information indicating a desired DRX cycle, or the fifth signaling comprising information indicating a desired DRX cycle and an effective term during which an updated DRX cycle is in effect.
However, Xu-069 teaches receiving fourth signaling sent by a base station based on the second signaling, the fourth signaling being RRC connection establishment signaling; and sending fifth signaling to the base station, the fifth signaling comprising information indicating a desired DRX cycle, or the fifth signaling comprising information indicating a desired DRX cycle and an effective term during which an updated DRX cycle is in effect (Paragraphs 151-155).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Xu with the teachings of Xu-069 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 5, Xu discloses the method of claim 1 set forth above. Xu does not explicitly disclose receiving sixth signaling sent by the base station based on the fifth signaling, the sixth signaling comprising the updated DRX cycle.
However, Xu-069 teaches receiving sixth signaling sent by the base station based on the fifth signaling, the sixth signaling comprising the updated DRX cycle (Paragraphs 156-165).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Xu with the teachings of Xu-069 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Baghel and further in view of Xu-069.
RE claim 12, Xu in view of Baghel discloses the method of claim 9 as set forth above. Xu in view of Baghel does not explicitly disclose in response to determining that a time elapse since the DRX cycle update has reached the effective term, restoring an original DRX cycle of the UE; and sending seventh signaling to the UE, the seventh signaling comprising the original DRX cycle.
However, Xu-069 teaches in response to determining that a time elapse since the DRX cycle update has reached the effective term, restoring an original DRX cycle of the UE; and sending seventh signaling to the UE, the seventh signaling comprising the original DRX cycle (Paragraphs 151-155).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Xu in view of Baghel with the teachings of Xu-069 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Xu, Haisheng (US 2013/0094379 Xu-379 hereafter).
RE claim 38, Xu discloses the method of claim 37 as set forth above. Xu does not explicitly disclose wherein the base station is configured to set a reasonable DRX cycle for the UE based on the request of the UE, thereby optimizing power saving performance of the UE.
However, Xu-379 teaches wherein the base station is configured to set a reasonable DRX cycle for the UE based on the request of the UE, thereby optimizing power saving performance of the UE (Abstract, Paragraphs 42 and 116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Xu with the teachings of Xu-379 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Allowable Subject Matter
Claims 39-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claims 39-43, prior arts do not explicitly disclose, teach or suggest wherein the base station is further configured to take initiative to update the DRX cycle of UE through a paging message and new paging Downlink Control Information (DCI) based on a timed reservation for the UE, thereby optimizing the power saving performance of the UE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James P Duffy/Primary Examiner, Art Unit 2461